 1   Stephanie M. Adraktas
     State Bar #215323
 2
     2625 Alcatraz Avenue, #233
 3   Berkeley, CA 94705
     415-699-1507
 4   stephanieadraktas@att.net
     Attorney for Petitioner
 5

 6                                UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES,                                      Case No. 2:07-cr-00096-KJM
 9
                    Plaintiff,
10                                                       ORDER SEALING EXHIBIT 1
     vs.
11
     MARK ANDERSON,
12

13                Defendant
14
                    For the reasons stated in the defendant’s request to seal Exhibit 1, the defendant is
15
     granted leave to file those documents under seal.
16
     Dated this 21st of June 2021.
17

18

19

20

21

22

23

24

25

26

27

28
     ORDER SEALING EXHIBIT 1 - 1
